COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Ardeshir Parviz-Khyavi,                         §
                                                                 No. 08-15-00304-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  429th District Court
 Elham Shojaee-Abolvardi,                        §
                                                               of Collin County, Texas
                  Appellee.                      §
                                                                (TC# 429-55587-2014)
                                                 §


                                            ORDER

        Pending before the Court is the Parties’ Agreed Motion to Abate Appeal. The motion

is GRANTED. We therefore extend the abatement until August 19, 2016. The parties shall file their

motion to dismiss the appeal or their motion for continuation of abatement on or before August 19,

2016.

        IT IS SO ORDERED this 5th day of May, 2016.



                                                      PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.